         0:21-cv-00005-JFA      Date Filed 04/06/21     Entry Number 19      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Janice McMullen Jones,                                C/A No. 0:21-cv-5-JFA-PJG

                                     Plaintiff,

    v.
                                                                    ORDER
    Pastor; PC Stv; Rev; Policy 01
                                     Defendants.


         Plaintiff, Janice McMullen Jones, proceeding pro se, brings this civil action alleging

causes of action similar to those previously dismissed by this court. See Jones v. Cherry,

C/A No. 0:20-1876; Jones v. Cherry, C/A No. 0:20-3489. In accordance with 28 U.S.C. §

636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this case was referred to the Magistrate

Judge for initial review.

         After reviewing the Complaint (ECF No. 1), the Magistrate Judge assigned to this

action1 prepared a thorough Report and Recommendation (“Report”). (ECF No. 14).

Within the Report, the Magistrate Judge recommends that this matter be dismissed as

duplicative and for lack of subject matter jurisdiction. The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      0:21-cv-00005-JFA       Date Filed 04/06/21    Entry Number 19       Page 2 of 3




       Plaintiff was advised of her right to object to the Report, which was entered on the

docket on March 9, 2021. Id. The Magistrate Judge required objections, if any, to be filed

by March 23, 2020. Id. Plaintiff failed to submit any objections. Thus, this matter is ripe

for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that this matter should be dismissed

as duplicative and for lack of jurisdiction.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.
      0:21-cv-00005-JFA     Date Filed 04/06/21   Entry Number 19    Page 3 of 3




(ECF No. 14). Consequently, this action is summarily dismissed without prejudice and

without issuance and service of process.

IT IS SO ORDERED.



April 6, 2021                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge
